Citation Nr: 0612219	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to non-service-connected death pension.

4.  Entitlement to accrued benefits.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.  He died in February 2002, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO that denied 
service connection for the cause of the veteran's death.

In August 2002, when the RO notified the appellant that it 
had denied service connection for the cause of the veteran's 
death, the RO also notified her, in effect, that it had 
denied her claim for DIC under the provisions of 38 U.S.C. 
§ 1318 and that she was not entitled to non-service-connected 
death pension or accrued benefits.  In October 2002, the 
appellant filed a notice of disagreement (NOD) with respect 
to each of these issues: She stated, in part, "This letter 
serves as a 'Notice of Disagreement' with the denial of . . . 
my claim for . . . DIC, death pension, and accrued benefits. 
. . ."  (Emphasis added.)  Thus far, she has not been 
furnished a statement of the case (SOC) addressing her 
entitlement to DIC under 38 U.S.C. § 1318 or her entitlement 
to non-service-connected death pension or accrued benefits.  
This matter is discussed in further detail, below.

The Board's present decision is limited to the matter of 
whether service connection is warranted for the cause of the 
veteran's death.  For the reasons set forth below, the 
remaining issues listed above, on the title page, are being 
REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran died in February 2002; the cause of his death 
was metastatic colon carcinoma.

2.  At the time of the veteran's death, his only service-
connected disability was a scar of the chin, evaluated as 
zero percent (noncompensably) disabling.

3.  The veteran's fatal disease process is not related to his 
period of active military service, to the one-year period 
following his discharge from service, or to his service-
connected disability.


CONCLUSION OF LAW

The veteran's death cannot be attributed to service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
established for the cause of the veteran's death.  She 
contends, in essence, that the veteran was exposed to 
herbicides during service-while stationed aboard a naval 
vessel in the vicinity of Vietnam-and that his death can be 
attributed to such exposure.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, slip op. at 11-13 (U.S. Vet. App. March 3, 
2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id. slip op. at 17.

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in June 2002.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
appellant's claim in August 2002, informed the appellant of 
the evidence necessary to establish that the veteran's death 
was service connected.  She was notified of her and VA's 
respective duties for obtaining evidence, and was asked to 
send the information describing additional evidence, or the 
evidence itself, to the RO.

The Board acknowledges that the June 2002 letter did not 
contain any specific notice with respect to how an effective 
date would be assigned if service connection was established 
for the cause of the veteran's death.  However, that question 
is not before the Board currently.  Indeed, as set forth 
below, the Board has determined that the claim for service 
connection for the cause of the veteran's death must be 
denied.  Consequently, no effective date will be assigned as 
a matter of law.  Under the circumstances, the Board finds 
that the June 2002 notice is sufficient for purposes of 
deciding the present appeal.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as has his death certificate and the 
records of his private treatment, and the appellant has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  The Board 
acknowledges that the appellant has expressed concerns about 
the accuracy of the cause of death noted on the veteran's 
death certificate, indicating that neither a coroner nor any 
other medical authority examined the veteran after his death.  
The Board notes, however, that the death certificate was 
completed by a Dr. Benjamin Esparaz; a physician who was 
personally involved in the veteran's care.  Under the 
circumstances, the Board finds no reason to question the 
entries made on the death certificate.  No further 
development action is warranted.

II.  Service Connection for the Cause of Death

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  Id.

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  See VAOPGCPREC 
27-97 (July 23, 1997) (holding that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, in order to prove "direct" service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  However, if a malignant tumor becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, notwithstanding that there is no in-service record 
of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the record shows that the veteran served 
in the U.S. Navy from March 1967 to December 1970.  He had a 
military occupational specialty that was the civilian 
equivalent of an electrician.  The National Personnel Records 
Center has indicated that he was attached to a Navy Unit (VA-
37) that was credited for Vietnam service; that the unit 
could have been assigned to ship or shore; and that there is 
no conclusive proof in the veteran's service record that he 
was ever physically in Vietnam.

The veteran's service medical records are completely negative 
for colon cancer.  Post-service records show that he was 
treated for an upper respiratory infection in 1971; for a 
sebaceous cyst in 1973; for squamous cell carcinoma of the 
right vocal cord (larynx) in 1988; and, more recently, for 
Type II diabetes mellitus and metastatic colon carcinoma.  
His death certificate shows that he died in February 2002.  
The only cause of death listed is metastatic colon carcinoma.

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
appellant to establish service connection for the cause of 
the veteran's death.  Simply put, colon carcinoma is not one 
the diseases that VA has determined to be associated with 
exposure to herbicides.  Indeed, VA has specifically 
determined that gastrointestinal tract cancer is not 
associated with such exposure.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630, 27,639 (May 20, 2003).  Moreover, although the record 
shows that the veteran was diagnosed with other presumptive 
conditions during his lifetime (namely, Type II diabetes and 
cancer of the larynx), the veteran's death certificate lists 
metastatic colon carcinoma as the sole cause of death: There 
is no suggestion by competent evidence that other conditions 
(such as diabetes, laryngeal cancer, chloracne, etc.) in any 
way caused or contributed to death.  As a result, if service 
connection is to be granted for the cause of the veteran's 
death, it must be done on the basis of evidence establishing 
direct causation.  See Combee, supra.

The Board finds, however, that the preponderance of the 
evidence is against a finding of service connection on a 
direct basis.  Even assuming, for purposes of argument, that 
the veteran was exposed to herbicides during service, there 
is no sound evidentiary basis for concluding that his 
metastatic colon cancer can be attributed to such exposure.  
In support of her claim, the appellant has cited a report 
ostensibly prepared for VA by retired Admiral Elmo Zumwalt, 
indicating that there is a possible relationship between 
colon cancer and exposure to herbicides.  She has also cited 
a statement from the National Academy of Sciences (NAS), 
reportedly to the effect that "the possibility of a small 
elevation in risk at the levels of exposure studied can never 
be excluded."  However, as noted above, VA has concluded, 
after reviewing the extensive studies on the question-
including reports from the NAS-that gastrointestinal tract 
cancer is not associated with exposure to herbicides.  
Accordingly, the Board must conclude that the weight of the 
evidence is against a finding that such an association 
exists.  As for other theories of entitlement, the Board 
notes only that there is nothing in the record to suggest 
that the veteran's colon cancer had its onset in service, 
that it was manifested to a compensable degree during the 
one-year period following his separation from service, or 
that it is in any way attributable to his service-connected 
chin scar or any other condition noted in service.  The 
weight of the evidence is therefore against the claim, and 
the appeal must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As noted previously, the appellant has filed a timely NOD 
with respect to the RO's determination that she is not 
entitled to DIC under 38 U.S.C. § 1318, to non-service-
connected death pension, or to accrued benefits.  See 
Introduction, supra.  To date, however, no SOC as to these 
issues has been furnished.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that when an appellant files 
a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
issue to the RO for the issuance of an SOC.

For the reasons stated, this matter is REMANDED for the 
following action:

Unless the matter is resolved by granting 
the benefits sought, or the NOD is 
withdrawn, furnish the appellant an SOC, in 
accordance with 38 C.F.R. § 19.29, with 
respect to the matter of her entitlement to 
DIC under 38 U.S.C. § 1318, her entitlement 
to non-service-connected death pension, and 
her entitlement to accrued benefits.  These 
issues should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the issues the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


